Petitioner met its burden of proving by clear and convincing evidence that respondent is mentally ill within the meaning of Social Services Law § 384-b (4) (c) and (6) (a) (see Matter of Joyce T., 65 NY2d 39, 50 [1985]; Matter of Genesis S. [Irene Elizabeth S.], 70 AD3d 570 [1st Dept 2010]). The report and testimony from a psychologist who reviewed respondent’s medical records and conducted a clinical interview and found that respondent suffers from a personality disorder supports the determination that she is incapable of caring for the child presently and for the foreseeable future.
A separate dispositional hearing was not required since this is a case of termination for mental illness (see Matter of Joyce T., 65 NY2d at 47-50; Matter of Ashanti A., 56 AD3d 373, 373-374 [1st Dept 2008]). Concur — Tom, J.P., Andrias, Renwick, De-Grasse and Richter, JJ.